DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 9, and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 have been allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Kahn; Andy et al. (US Patent No. 7,467,276) is cited to teach a system and method that automatically generates a root volume for use by a storage operating system of a storage system. During initialization of the storage system, the storage operating system detects that no operational root volume exists and, in response, invokes a root volume generation process. The root volume generation process automatically creates a thinly provisioned flexible volume of the smallest allowable size on an aggregate. The created flexible volume is marked as the root volume for the storage system. The storage operating system then continues initialization utilizing the automatically generated root volume.
Salli; Tommi. (US Patent Application Publication No. 2008/0201458) is cited to teach a method and apparatus for providing flexible access to storage resources in a storage area network. One aspect of the invention relates to managing hosts and storage resources on a storage area network. At least one logical relationship among the storage resources is associated with each of a plurality of virtual identifiers. At least one of the pluralities of virtual identifiers is then associated to an interface of each of the hosts.
Cyr; Michael Paul et al. (US Patent Application Publication No. 2012/0084071) is cited to teach a method, a data processing system and a computer program product for virtualizing hardware resources for a client logical partition by a hypervisor firmware layer, and in particular for controlling dispatch of processing for an operating system of the client logical partition to avoid attempts to access physical storage via a virtual input/output adapter when the emulation mapping provided by a virtual input/output server partition are unavailable.
Zhang; Hui et al. (US Patent No. 10,127,029) is cited to teach methods, systems, and processes to support hard drive installation of an operating system from a logical volume partition. An initial volatile memory disk is extracted from an operating system (OS) installation image. A logical volume binary and shared libraries are added to the extracted initial volatile memory disk and then executed. Executing the logical volume binary and the shared libraries modifies a process performed by an OS installation application. The extracted initial volatile memory disk is then repackaged into a modified initial volatile memory disk.

However, none of the references cited hereinabove, neither individually nor in combination,  teaches all of the limitations of the independent claims 1, 9, and 17, in particularly “…wherein the host device is further configured:  …to suspend the root logical volume based at least in part on the execution data stored in the memory of the host device; to change a dependency of the host device from a first multipath device of the host device to a second multipath device of the host device; to reload the root logical volume based at least in part on the execution data stored in the memory of the host device, the reloading comprising updating at least a portion of the root logical volume based at least in part on the change in the dependency of the host device; and to resume the root logical volume based at least in part on the execution data stored in the memory of the host device...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187